Title: To James Madison from Timothy Mountford, 3 January 1805 (Abstract)
From: Mountford, Timothy
To: Madison, James


3 January 1805, Algiers. No. 1. “The Ship Wm. & Mary, Capt. Tipling, with a Cargo, agreeable to bill of Laden, of 148 Oak plank & 212 pine plank, on acct. of the U. S. arrived here the 8th. day of December, which I have caused to be delivered to this Regency, on the score of annuities & have taken rect’s for the same. This cargo was put on bd. by Daniel Bedinger, esqr. Navy Agent, of Norfolk, for the purposes above mentioned, with a view to replace that of the Sally, lost at Cadiz.
“It was with much difficulty, I prevailed on the Regency to receive it—because, they had furnished a very different order for the articles they wanted, viz. Cables, powder, iron bolts, Spikes, &c. not one of which came in this Ship.
“The Genl. of Marine who regulates these affair⟨s⟩ told me, he never would receive another stick of timber, or anything else, except such articles as he might order.

“By this ship, I had the honor to receive from the Dept. of State, a letter from Jacob Wagner, esqr. dated 20th. Aug. mentioning the necessary delay in manufacturing the brass Cannon—but sd. nothing of the Cargo of the Wm. & Mary.
“Col. Lear (& Wife) left this the 16th. Sept. in the U. S. ship Congress, Capt. Rogers, for Tripoli, in pursuance of the orders of Govt. since which time, I have not heard from him, or learnt how our affairs in that quarter stand—indeed, there has not been a single communication, either by land or sea, to this place since he left. I am now momently expecting his return.
“The Dey on the evening of the 12th. Decr. sent me word by our Drogerman (the official mode of communication) to say, he did fondly hope on seeing this ship come into his port, that she had brot something nice for him as a particular mark of friendship. He requests on the next Vessel’s coming out, he may have sent him, a piece of muslin, embroidered with small spots of Silver, and a piece, ditto, embroidered in Gold, after the same fashion—he says, he will pay for these articles.
“On the evening of the 28th Decr. he sent me, word, by our Drogerman, that the President would further strengthen national friendship, by sending him a good Doctor, to be his family physician—that he will provide a house for him to live in—and when not engaged with the family of the Dey, he can attend others. He also desires the President wd. cause a good Watch maker (mender) to come out—he will provide for him, as for the Doctor, &c. No salary or compensation, was intimated to be given for the services of these persons. The Dey requested I would write to you, his particular desires; at the same time, it is not my wish, that any steps should be taken to gratify them, until you may hear from Col. Lear, on this subject.
“Affairs between our Govt. & this Regency, appear to be on as good a footing, as those of any other ⟨n⟩ation. We have not (as yet) felt, or even seen a shadow, of those ‘tremenduous Squalls,’ sd. to be so prevelent on this coast, previous to our arrival. And, while my Country, has an officer like the present, to manage its concerns, and punctuality is observed in whatever we promise, nothing can endanger the peace & good understanding, at present existing between the two nations.
“No more is known at present, as to the certainty of affairs between this Govt. & England, than was disclosed immediately after the visit of Ld. Nelson, last year—there is neither peace or war between the two powers, tho’ from appearances, England wishes to let the difficulties die away. She could destroy them—but that wd. not answer her turn; she had rather they would exist, to move as she may direct. Algiers knows this to be the case—and hence assumes a lofty tone.
“I am requested by the Genl. of Marine to call the attention of my Govt. to the memo. furnished by Col. Lear, more than 12 months past. Some or a part of those articles wd. be acceptable, and might be the means of passing to the acct. of our annuities, part or two thirds of a Cargo of assorted plank, ship timber, tar &c—without a Cable or two, some powder, Duck, Iron-bolts, &c. I am of opinion, another Cargo, like the one bro’t by the Wm. & Mary, never wd. be rec’d, which could not fail, to place your affairs in a very disadvantageous point of view. The policy of Barbary is different from that of other nations. If a nations affairs unfortunately assume a black train, the Consul or Agent of every other nation, strives (secretly) to make them still blacker. This is termed, securing their own peace. To conclude, while it is the interest of the U. S. to buy peace of this Regency—above all things, be punctual in your payments. There is a rough old saying, but that does not render it less true, ‘Give a Turk with one hand, and you may pluck out his eyes with the other.’
“I have receipted the Bills of Lading for the Cargo, bro’t by Capt. Tipling, which was delivered in good order—heretofore, Cargoes of this kind, have not come to Algiers, in this condition, plank, &c. being split, which operates to our disadvantage at the time of settlement, independant of the unhappiness it creates for the Consul in the different Marine depts. The Ship was not discharged within the 20 days allowed by Charter party, owing to the tempestuous weather & a bad harbor, where it is impossible to work on an average of more than 3 out of 6 days, at this season. The Ship is to be pd. for two days over the 20, at 30 [illegible] yet this is the best time of the year for a ves⟨sel⟩ ⟨to⟩ come, because these people are not so apt to plan ⟨a⟩ Voyage for her, as in the summer season.
“The contageous disorders, which have prevailed throughout the seaports of Spain, the past summer & fall, have deprived us of all European information, even to this time—the Spanish Courier, which formerly plyed between Alicant & Algiers, has not made a trip for 4 months past; and the Dey has forbid any Vessels entering his dominions, from infected places. So that this is the first opp’y. I have had of writing, since Col. Lear, left this City.
“Reports of the conduct of that brave officer, Come. Preble, towards Tripoli, do not fail to make a proper effect on the minds of the Dey’s subject’s.
“Nine sail of the Dey’s Cruizer’s, left this port, the first of Octr. on a Cruize of Tunis, to take a Neopolitan 74—she scattered the whole, & 8 of them have arrived within three weeks past in a disordered state—not two, coming in the same day, and not one could give an acct. of another. They took a small Boat on the coast of Naples, contg. 6 women & 8 men, & with this miserable Booty, only, have the fleet come into port—consisting of 3 frigates 32 to 36 Guns each—2 Zebecs 28 to 32 do—3 polacres 18 to 24 ditto—1 brig, (Ame. built) missing. The Dey has 3 or 4 smaller armed Vessels, of no sort of consequence, & one frigate building, which constitutes the whole Naval force of Algiers.
“I have visited (privately) the whole of their forts, Castles, &c—which I conceive to be in a miserable situation to withstand a spirited attack. They make a formidable appearance towards the Sea—they are mere shell work—cannon badly mounted; the carriages of which are illly [sic] constructed. Many would crumble to pieces or dismount after a few rounds.
“On the 22d Novr. three Portuguese officers (slaves) made their escape from this place, Viz, a Commodant late of a Brig—a Lieut. & a purser late of the frigate. The two former resided in the house of the Spanish Consul, or under his protection, for the sake of ⟨comm⟩unity, only. The Dey being informed of this ⟨event⟩ called the Consul to the palace, & told him ⟨his⟩ ⟨n⟩ation was answerable for the Comdt. & Lieut. as they lived in his house, & the money he demanded for them, was $200,000—the Consul sd. he could do nothing ’till his Govt. knew the transaction. On this occasion, every Consul (who had an officer residing in his house) Resolved, to deliver them over to the Dey, who said, ‘it was perfectly right, if they wd. not be responsible.’ We had one in our house, & in behalf of the Consul, delivered him up—as did every Consul in Algiers. These unfortunate men, are now in the Slave prison. All the Consuls have come to this resolution, ‘Never to have another Slave officer in their houses, unless authorized by their respective Governments.’ It is impossible to describe the tumult those escapes made. No one was accountable for the purser, as he resided in the Slave prison. The Dey is still fixed on $200,000, & says the Consul’s person is good security. These officers escaped in a small Spanish Boat.
“On the 2d. inst. according to custom, all the Consul’s waited on the Dey at the palace (being the feast of Ramadan) I represented Col. Lear, on this occasion, & heard the Dey bawl out, in the presence of the whole Court, to the Spanish Consul ‘Bring me my money for the two Slave-officers,’ in the most menacing manner. And depend on it, this Consul does not leave Algiers, until the Dey is satisfied. This is an important subject, on which, Col. Lear, no doubt, will write, on his return. The Dey has in his service, on Levant Voyages, five Spanish Ships, ’still he does not allow that to operate, in the least, in the reduction of this enormous sum for these men, whom he ordered, the Consul, to take in his house.
“About two months past, the Chief Genl. of the Dey’s land forces, went out with a body of 2000 Turk Soldiers to attack the Marabout-Genl. who created an insurrection in the province of Constantine, last summer. The Genl. has returned about 5 days past, having completely broken up the Marabout’s forces. The Marabout had taken 60 Frenchmen on the coast he occupied, fishing for Coral—he has sent six of the number to tell the French Consul, he would liberate the whole for $6000, & that if the six persons sent, did not return in 4 months, or forward the sum required, he wd. put the rem’g. 54 to instant Death. I am informed the French Consul has agreed to redeem them.
“I have thus far Sir, given you, for the information of the President, everything of importance, that has occurred, since the departur⟨e⟩ of Col. Lear. But the most important of all, is the good understanding which exists between the U. S. and the Regency of Algiers.”
Adds in a postscript: “At the time Ld. Nelson was off here, on British affairs, the great Jews, Busnach & Bocri, were on the verge of loosing their influence; they have since, not only regained their former ground, but if possible, more powerful in the interests of the Cabinet than heretofore—it is only for them to ask, & they receive—to form schemes, and the Dey approves, &c.”
Adds in second postscript: “As a person unknown to the Govt. of the U.S. and having in trust, the business of its Consul, during his absence from this City, it may not be improper for me to make myself, in some degree known. I was with Col. Lear, in all the awful scenes of St. Domingo—took passage with him in the Constitution, for Algiers, where I have acted as his Sec’y—And on his leaving here, on the Affairs of Tripoli, unasked, he left me in charge of his property & business—he is my Friend & relation—I shall strive to imitate him in all things, and do fondly hope, to resign my trust, if not with honor, without disgrace, to the hands that gave it.
“You will apologise for the indifferent writing before you, when I inform you, I am generally afflicted with a rhuematic pain in my right arm, hand & fingers, which obliges me frequently to push of[f] my tedious Scraw⟨l⟩ ⟨al⟩most without revision.”
